Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on January 31, 2019.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/13/ 2019; 06/12/2016; 07/11/2019; 01/20/2020; 05/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 	Para [0067] of applicant’s specification describes a hot index 555 in Fig. 5 contains packed array. However, Fig. 5, item 555 is showing an updated bucket. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “packed array” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 9 and 17 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim1, 9 and 17 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on January 31, 2019. 

However, it is not clear according to the specification Para [0067]-[0068] and in light of drawing (Fig. 5) what is that packed array is and how it is created. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds (US 5,276,629), in view of Brown et al (US 2007/0113031 A1).
	As per claim 1, Reynolds discloses:
- a method, comprising (a method for analyzing wave data, Abstract line 1-5, 
	- determining offset locations in the packed array that define individual events in the raw data (determining offset location of events, column 6, line 8-20”), 
	- creating an array of offset locations in the packed array and associated time stamps for each event in the raw data (time associated with the event, column 8, line 16-25”), 
- creating a data structure that associates a portion of a segment or all of a segment in the raw data with locations in the array of offset locations, thereby facilitating segment portion and segment lookups for search queries (data structure for segment of event with offset location, column 8, line 20-35), 
Reynolds does not explicitly disclose creating a packed array of raw data received from a plurality of sources. However, in the same field of endeavor Brown in an analogous art creating a packed array of raw data received from a plurality of sources (creating bucket (i.e. packed array) with raw data (i.e. market feed, stock ticks, etc.) with time, Para [0013], [0019]),
Reynolds does not explicitly disclose wherein upon performing a search on a particular segment, the data structure is accessed for a location in the array of offset locations to locate an event in the packed array for the particular segment. However, in the same field of endeavor Brown in an analogous art disclose wherein upon performing a search on a particular segment, the data structure is accessed for a location in the array of offset locations to locate an event in the packed array for the particular segment (searching the bucket for particular event, Para [0034]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Brown in to the method of Reynolds. The modification would be obvious because one having ordinary skill in the art would be motivated to use time bucket for data analysis of Brown into the method of Reynonlds for the purpose of querying specific events in the raw data.
As per claim 2, rejection of claim 1 is incorporated, and further Brown discloses:
- wherein a plurality of packed arrays is created, and wherein each packed array in the plurality of packed arrays corresponds to a specific time interval (packed array (i.e. bucket) with time interval, Fig. 2, Para [0019]).
As per claim 3, rejection of claim 1 is incorporated, and further Brown discloses:
- wherein a plurality of packed arrays is created, wherein each packed array in the plurality of packed arrays corresponds to a specific time interval, and wherein events stored in a particular packed array have associated time stamps that fall within a particular time interval corresponding to the particular packed array (packed array (i.e. bucket) with time interval, Fig. 2, Para [0019], placing data in appropriate bucket, Para [0027]).
As per claim 5, rejection of claim 1 is incorporated, and further Reynolds discloses:
- wherein the determining offset locations in the packed array uses feature extraction to detect the beginning and ending of events within the raw data (extracting feature (i.e. characteristic), of an event (column 5, line 23-26).
As per claim 6, rejection of claim 1 is incorporated, and further Reynolds discloses:
- wherein the determining offset locations in the packed array detects a beginning of each subsequent event in the raw data to determine boundaries between events in the raw data (column 13, line 1-5).
As per claim 8, rejection of claim 1 is incorporated, and further Brown discloses:
- wherein the raw data includes machine data (raw data from different sources (i.e. machine data),such as market feed, stock tick, etc., Para [0013]).
As per claims 9-11, 13-14 and 16,
Claims 9-11, 13-14 and 16 are computer readable medium claim corresponding to method claims 1-3, 5-6 and 8 respectively, and rejected under the same reason set forth to the rejection of claims 1-3, 5-6 and 8 above.
As per claims 17-19,
Claims 17-19 are apparatus claims corresponding to method claims 1-3 respectively and rejected under the same reason set forth to the rejection of claims 1-3 above.  
11.	Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds (US 5,276,629), in view of Brown et al (US 2007/0113031 A1), as applied to claims 1, 9 and 17 above and further in view of Casais (US 2002/0080810 A1).
As per claim 4, rejection of claim 1 is incorporated, and Brown discloses:
- wherein a plurality of packed arrays is created (creating plurality of bucket (i.e. packed array) Fig. 2, Para [0013], [0019]),
- wherein each packed array in the plurality of packed arrays corresponds to a specific time interval (creating bucket (i.e. packed array) with time interval, Fig. 2, Para [0019]),
- wherein events stored in a particular packed array have associated time stamps that fall within a particular time interval corresponding to the particular packed array (packed array (i.e. bucket) with time interval, Fig. 2, Para [0019], placing data in appropriate bucket, Para [0027]),
Combined method of Reynolds and Brown does not explicitly discloses wherein a process periodically wakes up and tests the plurality of packed arrays to determine whether information associated with a packed array meets expiration criteria. However, in the same field of endeavor Casais in an analogous art discloses wherein a process periodically wakes up and tests the plurality of packed arrays to determine whether information associated with a packed array meets expiration criteria (determining expiration criteria, Fig. 5, item 200, Para [0069]), 
Combined method of Reynolds and Brown does not explicitly discloses wherein the packed array is tested upon reaching a user defined fill capacity and is not accepting further events. However, in the same field of endeavor Casais in an analogous art discloses wherein the packed array is tested upon reaching a user defined fill capacity and is not accepting further events (Fig. 4, item 103, Para [0059]), 
Combined method of Reynolds and Brown does not explicitly discloses in response to determining that information associated with the packed array meets the expiration criteria, relocating the packed array to offline storage and moving the packed array out of active status. However, in the same field of endeavor Casais in an analogous art disclose in response to determining that information associated with the packed array meets the expiration criteria, relocating the packed array to offline storage and moving the packed array out of active status (Fig. 4-5, cold bucket replace with warm bucket (Para [0047]), 
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Casais in to the combined method of Reynolds and Brown. The modification would be obvious because one 
As per claim 12,
Claim 12 is a computer readable medium claim corresponding to method claim 4 respectively, and rejected under the same reason set forth to the rejection of claim 4 above.
As per claim 20,
Claim 20 is and apparatus claims corresponding to method claim 4 respectively and rejected under the same reason set forth to the rejection of claim 4 above.  
12.	Claim 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds (US 5,276,629), in view of Brown et al (US 2007/0113031 A1), as applied to claims 1 and 9 above and further in view of Nareddy et al (US 7,035,925 B1).
As per claim 7, rejection of claim 1 is incorporated,
Combined method of Reynolds and Brown does not explicitly disclose wherein the determining offset locations in the packed array examines punctuation within the raw data to determine the beginning of an event in the raw data. However, in the same field of endeavor Nareddy in an analogous art disclose wherein the determining offset locations in the packed array examines punctuation within the raw data to determine the beginning of an event in the raw data (examines punctuation (i.e. field, space, empty field), column 10, line 41-50).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Nareddy in to the combined method of Reynolds and Brown. The modification would be obvious because one having ordinary skill in the art would be motivated to analize computer usage data of Nareddy into the combined method of Reynonlds and Brown for the purpose of extracting a specific field from a raw data stream.

Claim 15 is a computer readable medium claim corresponding to method claim 7 respectively, and rejected under the same reason set forth to the rejection of claim 7 above.
				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167